Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyer (D352,080).  Regarding claim 1, Boyer discloses a golf tee construction comprising a head part that is shown as being spherical in shape and thus is capable of surrounding one side of a golf ball, a support part that is connected to the head part and formed to be perpendicular to the ground, an insertion groove concavely formed at an inner center portion of the head part and a member that is capable of being hit and is inserted in the insertion groove.  The member inherently allows an impact point to be concentrated on a center portion of the head part.  Note Figure 3 showing the hitting member with a space formed therein.  The hitting member is separately formed from the groove and inserted therein and thus, is separately inserted in the insertion groove as recited.  Note the examiner’s notations on Figure 3 of Boyer identifying the recited structures.  

    PNG
    media_image1.png
    469
    641
    media_image1.png
    Greyscale
	
Regarding claim 2, note Figure 4 of Boyer showing the head part with a protruding part at a portion in which the insertion groove is formed.  

    PNG
    media_image2.png
    479
    532
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Boyer (D352,080) in view of Smith (US 2007/0042839).  Regarding claim 3, Boyer lacks the teaching for forming the hitting member and the head part from different materials as recited.  Smith reveals that it is known in the art of golf tools to form the head part and the extension from the head part from various material such as plastic and metal.  Note paragraphs [0021] and [0024].  It would have been obvious to one of ordinary skill in the art to form the head part and hitting member of Boyer from different materials such as the hitting member from plastic or metal and the head part from metal or plastic such that the strength of the hitting member is higher than that of the head part in order to provide a strong hitting member that can withstand vertical forces should a user lean on the golf tee from above.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boyer (D352,080) in view of Smith (US 2007/0042839) and further in view of either Daniel (8,597,141) or Woodall (US 2017/0028279).  Regarding claim 4, the combination of Boyer in view of Smith teaches that it is known in the art of golf tees to use metal.  However, the combination lacks the teaching for forming the tee including the hitting member from titanium material.  Both Daniel and Woodall teach that it is known in the art of golf to form the golf tee equipment from titanium.  Note paragraph [0031] of Woodall stating that it is known in the art of golf tee setting devices to form the device from titanium.  Note column 2, lines 41-46 of Daniel stating that it is known in the art of golf tees to form the tee from titanium.  It would have been obvious to one of ordinary skill in the art to form the hitting member as taught by Boyer from titanium in order to take advantage of that material’s known physical characteristics such as high strength.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Boyer (D352,080) in view of Smith (US 007/0042839) and Greenhill (US 2015/0237929).  Regarding claim 5, the combination of Boyer in view of Smith teaches that it is known in the art of golf tees to use plastic material.  However, the combination lacks the teaching for forming the head part from a graphene material.  Greenhill teaches that it is known in the art of golf tees to use a composite comprising polymer and graphene.  Note paragraphs [0063], [0064] and [0071] of Greenhill.  Given this teaching, it would have been obvious to one of ordinary skill in the art to form the head part of the tee of Boyer from a polymer-graphene composite in order to improve the strength and impact protection of the head part of the golf tee of Boyer.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711